CASE 0:17-cv-03058-SRN-HB Document 193-2 Filed 09/03/20 Page 1 of 4




           EXHIBIT 2
      CASE 0:17-cv-03058-SRN-HB Document 193-2 Filed 09/03/20 Page 2 of 4



                                                                   Page 1

1                       UNITED STATES DISTRICT COURT

2                           DISTRICT OF MINNESOTA

3       ————————————————————————————————————————————————————————

4       Brock Fredin,

5                       Plaintiff,

6             v.                                 No. 17-03058 (SRN/HB)

7       Lindsey Middlecamp,

8                       Defendant.

9       ————————————————————————————————————————————————————————

10      Brock Fredin,

11                      Plaintiff,

12            v.                                 No. 18-cv-00466(SRN/HB)

13      Grace Elizabeth Miller and

14      Catherine Marie Schaefer,

15                      Defendants.

16      ————————————————————————————————————————————————————————

17

18                       DEPOSITION OF BROCK FREDIN

19                         Taken December 5, 2019

20                         Scheduled for 9:30 a.m.

21

22

23

24

25      REPORTED BY: JONATHAN WONNELL, RMR

     www.veritext.com         Paradigm, A Veritext Company          888-391-3376
      CASE 0:17-cv-03058-SRN-HB Document 193-2 Filed 09/03/20 Page 3 of 4



                                                                  Page 170

1       Grace Miller.       I looked at that conversation.            I
2       looked at information related to everything that had
3       happened to determine if there was someone who made a
4       rape allegation against me.            So, yeah, I mean, I was
5       at a loss.
6                            (Fredin Exhibit 20 was marked for
7                            identification.)
8       BY MR. BREYER:
9              Q        Mr. Fredin, you've been handed Exhibit 20
10      and this is a post from you, correct?
11             A        I'm not sure if it is.
12             Q        And you appear to be complaining about
13      Ms. Middlecamp and what she has done with respect to
14      her CardsAgstHrsmt page, correct?
15             A        It appears as if I am indicating that a
16      person that I had never met before is attacking me to
17      thousands of people on Twitter.
18             Q        All right.    And in the middle of the page
19      you list a number of complaints you have against her,
20      including the last one which says "Promoting false
21      rape accusations."       Do you see that?            And then after
22      that there's a parentheses and it says, "(from women
23      cheating on their fiancés in consensual intimacy)."
24             A        Yes, I see that.
25             Q        Which woman did you have consensual

     www.veritext.com         Paradigm, A Veritext Company            888-391-3376
      CASE 0:17-cv-03058-SRN-HB Document 193-2 Filed 09/03/20 Page 4 of 4



                                                                        Page 171

1       intimacy that you're referring to?
2               A         None.
3               Q         Well, what women are you aware of that
4       were cheating on their fiancés?
5               A         None.     Literally, I've had sex with like
6       one woman.         So --
7               Q         Well, is this the woman?
8               A         No.
9               Q         Well, explain to me the reference about
10      women cheating on their fiancés in consensual
11      intimacy with you?
12              A         I have honestly no idea.                I've had sex
13      with one woman, this is horrible to say in a
14      deposition, but I'm gay, so this is not a reference
15      to any sort of sexual activity that I could have
16      possibly had with a woman.
17              Q         Well, how do you explain the words you
18      used?
19              A         Again, I have had sex with one woman in my
20      entire life and it was not this individual.
21              Q         Well, Mr. Fredin, you've had --
22              A         This is clearly a fake --
23              Q         -- relationships with women.                We've talked
24      about those.            You had one with my client, Grace
25      Miller.         You had one with Sarah -- I'm going to

     www.veritext.com              Paradigm, A Veritext Company             888-391-3376
